DETAILED ACTION
Claims 1-20 are pending as amended on 04/26/22,
claims 7-11 being withdrawn.

Response to Amendment
This non-final action is a response to the election & amendment filed on April 26, 2022.  Applicant’s election without traverse of Group I, claims 1-6 is acknowledged.  Claims 12-20 have been added.

Claim Objections
Claims 1 & 4-5 are objected to because of the following informalities: the phrases “to form a wall [sleeve?] having a cavity bounded by…” in claim 1 & “forming the wall having [to have?]” in claims 4-5 are grammatically awkward, and should be slightly reworded to better set forth the intended metes and bounds of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The subject matter of these claims is already present in claims 1-2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 13-15 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitzer et al., EP 2 497 805 (machine translation attached).
Seitzer teaches a conventional process of forming a textile protective sleeve which can be wrapped around an elongate member, comprising ‘interlacing yarn’, i.e. forming a fabric wrap (10) from braids or the like, and coating an inner side (including at opposite ends, and omitting an intermediate area) with a conventional thermoplastic elastomer polymer blend comprising hot melt adhesive & elastomeric material (11) that can fix the wrap in place upon heat-setting with the edges of the wrap overlapped around the elongate member (throughout, e.g. abstract, [0038, 0056-0057, 0067-0069 & FIGS. 4-5]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seitzer et al., EP 2 497 805 (machine translation attached) in view of Applicant’s Admitted Prior Art (AAPA).
The teachings of Seitzer have been detailed above, and while this reference does not expressly disclose that its sheet wrap may also be formed as a continuous, seamless tube, this was a known variant, as noted for example by Applicants [0003], which would also have been obvious to try from the limited number of conventional designs for forming a tubular protective sleeve.

Claims 12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seitzer et al., EP 2 497 805 (machine translation attached).
The teachings of Seitzer have been detailed above, and this reference also discusses various parameters such as heating the adhesive wrap around the elongate member at 180 degrees C [0129], and while it is unclear whether this refers to the thermoplastic adhesive component having a melt temperature between 150-250 C, it would at least have been obvious to arrive at the claimed range via routine experimentation with conventional thermoplastic adhesive components, depending on the desired end application.


Examiner also notes US 2002/0098311 & US 4,803,103
as relevant to the pending claims


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745